DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 8/26/22 are acknowledged.
Previously,  SEQ ID NO:1 and the patient population of subjects with congenital hyperinsulinism were elected.
	Applicants state that claims 34-37 and 54-57 read on the elected species.
	Claims 1-33 have been canceled.
Claims 38-53 and 58-72 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/22.
	Claims to the elected species are rejected as set forth below. 
	Claims 34-37 and 54-57 are being examined.

Priority
This application is a CON of 16/258,686 01/28/2019 PAT 10987407, 16/258,686 is a CON of 15/453,823 03/08/2017 PAT 10188702, 15/453,823 is a CON of 12/081,123 04/10/2008 PAT 9616108, 12/081,123 is a CIP of PCT/US08/00281 01/08/2008, PCT/US08/00281 has PRO 60/879,033 01/08/2007.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/22 has been considered by the examiner.

Claim Rejections - 35 USC § 112
	The rejection of claims 34-37 and 54-57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth in the 5/26/22 office action is withdrawn based on the amendments.
	Claims were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-37 and 54-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claims that have issued in the parent applications, does not reasonably provide enablement for the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) The breadth of the claims:
Claim 34 and dependents are drawn to methods of treating where the subject has congenital hyperinsulinism.
With respect to the agent administered, claim 34 refers to SEQ ID NOs: 1-4, 7-8 and 10.
Instant SEQ ID NO: 1 is DLSKQMEEEAVRLFIEWLKNGGPSSGAPPPS.
Instant SEQ ID NO: 7 is HGEGTFTSDLSKQMEEEAVRLFIEWLKNGGPSSGAPPPS.
In the affidavit (section 10) dated 1/21/20 in parent application 16/258,686, it is stated that exendin-(9-39) (compare instant SEQ ID NO: 1) acts to competitively block GLP-1 binding and also has an ‘inverse agonist’ effect on the beta-cell receptor for GLP-1 which was shown to be responsible for inhibiting insulin secretion.
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
With respect to being able to treat congenital hyperinsulinism with agents other than exendin-(9-39), Sun et al. (US 2004/0142866) teach the exendin-4 sequence (figure 1; compare instant SEQ ID NO:7) and teach the sequence as insulinotropic (title and abstract) and teach that exendin-4 decreases glucose levels (figure 2 and section 0003).
Goke et al. (‘Exendin-4 is a high potency agonist and truncated exendin-(9-39)-amide an antagonist at the glucagon-like peptide 1-(7-36)-amide receptor of insulin-secreting beta-cells’ The Journal of Biological Chemistry v268(26) 1993 pages 19650-19655) teach that exendin-4 increases insulin release (abstract and figure 5).
Webb et al. (‘Growth restriction and exendin 4 promote endocrine expression in cultured islet cells derived from patients with persistent hyperinsulinemic hypoglycemia of infancy’ Endocrine Research v31(2) 2005 pages 99-109 first cited 11/25/20) teach that exendin 4 is a powerful insulin secretagogue and increased insulin secretion in all experiments (page 104 3rd paragraph).
Thus, based on the known functionality of SEQ ID NO:7 (exendin-4), the expectation is that it would have the opposite effect of what is desired (increasing insulin secretion as opposed to decreasing insulin secretion; decreasing glucose levels as opposed to increasing glucose levels).
A comparison of  SEQ ID NO:1 and instant SEQ ID NO:7 reveals that at least the 8 first amino acids of SEQ ID NO: 7 are different from that of SEQ ID NO:1.
(5) The relative skill of those in the art:
The level of skill in the art is high. 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
All of the examples provided in the specification appear to relate to exendin-(9-39) (instant SEQ ID NO: 1).
There appear to be no examples related to SEQ ID NOs: 2-4, 7-8 and 10.
Based on the unpredictability in the art, there is no reason to extrapolate the results of SEQ ID NO: 1 to instant SEQ ID NO: 7.
In the affidavit (section 10) dated 1/21/20 in parent application 16/258,686, it is stated that exendin-(9-39) acts to competitively block GLP-1 binding and also has an ‘inverse agonist’ effect on the beta-cell receptor for GLP-1 which was shown to be responsible for inhibiting insulin secretion.
Further, in the affidavit (section 12) dated 1/21/20 in parent application 16/258,686 applicants refer to substitutions of exendin-(9-39) as not being predictable or reasonably expected to succeed.
(8) The quantity of experimentation necessary:
Experimentation and guidance is required in numerous areas particularly related to testing a wide range of conditions to determine how SEQ ID NOs: 2-4, 7-8 and 10 might work for the various subjects as claimed. Such experimentation and guidance is necessary because the prior art cited above teach that the state of the art is highly unpredictable. Accordingly, one would be burdened with undue experimentation to determine which peptides/conditions would be suitable. Considering the state of the art as discussed by the references above, particularly with regards to the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope of the claims.

Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are rejected as set forth above.
It is noted that the claims are enabled for the scope of the claims in the parent applications. However, if the claims are amended to the identical scope of one of the parent applications then a statutory double patenting rejection would be appropriate.

Double Patenting - Withdrawn
The terminal disclaimer filed on 9/6/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10987407, 10188702 and 9616108 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Thus, the double patenting rejections set forth in the 5/26/22 office action are withdrawn.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658